Citation Nr: 1120047	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-28 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to September 6, 2005 for the grant of service connection for erectile dysfunction.

2.  Entitlement to an effective date prior to September 6, 2005 for the grant of service connection for major depression. 

3.  Whether there was clear and unmistakable error (CUE) in the August 2006 rating decision, insofar as it established September 6, 2005 as the effective date for entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.

4.  Entitlement to an effective date prior to October 9, 2007 for the assignment of a 10 percent rating for residuals of prostate cancer.

5.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, Type 2.

6.  Entitlement to a rating in excess of 10 percent for residuals of prostate cancer.

7.  Entitlement to an initial rating in excess of 50 percent for major depression.

8.  Entitlement to service connection for cardiovascular disease (heart disease).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to December 1966, including service in the Republic of Vietnam from March 1965 to December 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the RO in August 2006, October 2007, and June 2008.  In an August 2006 rating decision, the RO granted service connection for diabetes mellitus, Type 2, associated with herbicide exposure and assigned an initial 20 percent rating, effective September 6, 2004.  That rating decision also granted service connection for erectile dysfunction, status post radical prostatectomy due to prostate cancer, assigning an initial noncompensable rating, and awarded SMC based on loss of use of a creative organ, both effective from September 6, 2005, and denied the Veteran's service-connection claim for heart disease.  The Veteran perfected appeals to the initial rating assigned for diabetes mellitus, Type 2, and to the denial of service connection for heart disease.  In a September 2007 rating decision issued in October 2007, the RO, in part, granted service connection for major depression and assigned an initial 30 percent rating, effective September 6, 2005.  The Veteran perfected appeals to the effective date of the award of service connection and to the initial disability rating assigned for major depression.  In a VA Form 21-4138 received on October 9, 2007, the Veteran claimed that the August 2006 rating decision contained CUE, insofar as it established September 6, 2005 as the effective date for entitlement to SMC based on the loss of use of a creative organ and claimed that an increased rating was warranted for residuals of prostate cancer.  In a May 2008 rating decision issued in June 2008, the RO, in part, determined that CUE was not contained in the August 2006 rating decision with respect to the effective date assigned for entitlement to SMC and assigned a 10 percent rating for residuals of prostate cancer, effective October 9, 2007.  The Veteran perfected appeals to the effective date assigned for the 10 percent rating and to this disability rating assigned for residuals of prostate cancer and to the denial of CUE in the August 2006 rating decision.  Subsequently, in a July 2008 rating decision issued in August 2008, the RO, in part, assigned an initial 50 percent rating for major depression, retroactively effective September 6, 2005.   

As the appeal involves requests for higher initial ratings following the grant of service connection for diabetes mellitus, Type 2, and for major depression, the Board has characterized the matters on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for disabilities already service- connected).  Moreover, although assigned an initial 50 percent rating for major depression, effective from September 6, 2005, the Veteran is presumed to seek the maximum available benefit, thus the Board has characterized the appeal as encompassing the issues set forth on the title pages.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for heart disease, to higher initial ratings for diabetes mellitus and for major depression, to an increased rating for residuals of prostate cancer, and to an effective date prior to October 9, 2007 for the assignment of a 10 percent rating for residuals of prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran was diagnosed with prostate cancer in August 2000, with erectile dysfunction/impotence following a September 2000 prostatectomy, and with major depression secondary to prostate cancer in January 2001.

2.  The Veteran's original claim for service connection for prostate cancer, to include erectile dysfunction, and for major depression as secondary to prostate cancer was received by the RO on September 6, 2005.

3.  In an August 2006 rating decision, the RO, in part, awarded SMC based on loss of use of a creative organ, effective September 6, 2005, the Veteran was apprised of his appellate rights later the same month, but did not file a timely notice of disagreement (NOD) with regard to the effective date assigned for SMC.

4.  The August 2006 rating decision, insofar as it awarded SMC based on loss of use of a creative organ, effective September 6, 2005, was supportable by the evidence then of record and was consistent with the applicable law and regulations extant at that time.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 6, 2005, for the grant of service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2005-2010).

2.  The criteria for an effective date earlier than September 6, 2005, for the grant of service connection for major depression have not been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2005-2010).

3.  An August 2006 rating decision, insofar as it awarded SMC based on loss of use of a creative organ, effective September 6, 2005, does not contain CUE.  38 U.S.C.A. §§ 5101, 5109A, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.105(a), 3.151, 3.155, 3.157, 3.400 (2005-2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties of Notice and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010), was signed into law on November 9, 2000.  Implementing regulations were created and are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

Initially, the Board notes that the Veteran claims that the August 2006 rating decision contains CUE, insofar as it assigned September 6, 2005 as the effective date of entitlement to SMC based on loss of use of a creative organ.  Given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed, in Board decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001), or in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.  Based on the precedential decisions in Livesay and Parker, the Board concludes that the Veteran's CUE claim is not subject to the provisions of the VCAA.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).

VA's notice requirements also apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

The United States Court of Appeals for Veterans Claims (Court) held that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before an initial decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Collectively, in November 2005 and March 2006 pre-rating notice letters, the RO described the evidence necessary to substantiate a claim for service connection, and met all of the requirements noted above; including informing the Veteran that it was his responsibility to see to it that any non-federal records were received by VA.  This notification would also apply to the "downstream" issues of entitlement to higher initial ratings and to earlier effective dates.  The Court has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The Board also finds that all relevant evidence necessary for an equitable resolution of the matters decided herein on appeal has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's service treatment records, post-service medical records, private physicians' statements, VA examination reports, and statements from the Veteran, his spouse, neighbors and representative, on his behalf.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran in connection with the matters decided herein on appeal.  As will be explained below, the Veteran's claims for earlier effective dates lack legal merit; therefore, the duties to notify and assist required by the VCAA are not applicable to the earlier effective date claims decided herein.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

II. Analysis

A. Earlier Effective Dates

Under the applicable criteria, generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

If a claim for service connection is received within a year following separation from service, the effective date will be the day following separation from service; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. §§ 3.1(p), 3.400(b)(2)(i).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  38 C.F.R. § 3.816 (2005-2010) sets forth the effective date rules required by orders of the United States district court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs, No. CV-86- 6160 (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease, here diabetes mellitus, Type 2, and prostate cancer.  Thus, the Veteran is considered a Nehmer class member.  See 38 C.F.R. § 3.816(b)(1)(2) (2010).

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before the VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. § 3.816(c)(2).  Diabetes mellitus was added to the list of diseases subject to service connection on a presumptive basis, effective July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) later held that the effective date of the regulation should be May 8, 2001, pursuant to 38 U.S.C.A. § 1116(c)(2).  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).  Similarly, prostate cancer was added to the list of diseases subject to service connection on a presumptive basis, effective November 7, 1996.  See 61 Fed. Reg. 57,586 (Nov. 7, 1996.)

If, as the case here, the above requirements are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.1(p), 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

In this case, the evidence shows that, on September 6, 2005, the RO received the Veteran's completed VA Form 21-526, formal claim, seeking service connection for prostate cancer and its residuals and for depression.  On this form, under Item 2a, the Veteran indicated that he had not filed a claim with VA before.

After examining the Veteran in June 2006, the VA diabetes mellitus examiner indicated that the Veteran had erectile dysfunction secondary to radical prostatectomy with no functional limitations.  This VA examiner also performed a VA genitourinary (GU) examination the same day and opined that the Veteran's prostate cancer, status post radical prostatectomy, was as likely as not due to exposure to Agent Orange in Vietnam.  He added that due to complications of sexual impotency, the Veteran had moderate functional impairment.

In an August 2006 rating decision, the RO granted service connection for erectile dysfunction, status post radical prostatectomy due to prostate cancer, assigning an initial noncompensable rating and awarded SMC based on loss of use of a creative organ, both effective from September 6, 2005, the date of receipt of the Veteran's original formal claim for service connection.

Similarly, in an April 2006 statement, the Veteran's private psychiatrist, B. S. R., M. D., indicated that the Veteran had been under his care since January 4, 2001, following referral from the Veteran's urologist after undergoing a radical prostatectomy, and provided a diagnosis of major depression.  In a later statement dated in June 2007, Dr. B. S. R. opined that the Veteran's psychiatric problems (recurrent major depression) was the result of his diagnosis, treatment and consequences of prostate cancer, noting that he had had no significant history of depression before that time.

After examining the Veteran in October 2006, the VA mental disorders examiner diagnosed the Veteran with depressive disorder not otherwise specified (NOS) and anxiety disorder NOS.  This VA examiner added that the Veteran indicated that he began to experience the onset of these difficulties soon after his treatment for prostate cancer a number of years ago and, based upon his current presentation and his report of symptoms, the examiner opined that it is at least as likely as not that the Veteran's mood-related problems are the result of his surgery and its after-effects, including erectile dysfunction.

In a September 2007 rating decision issued in October 2007, the RO granted service connection for major depression, effective September 6, 2005, the date of receipt of the Veteran's original formal claim for service connection.

Based on 38 U.S.C.A. § 5110(a), therefore, the RO granted the earliest effective date for a grant of service connection for erectile dysfunction and for major depression and for the award of SMC that the law allows.  38 C.F.R. § 3.400.

However, in various statements, the Veteran and his representative assert that an effective date of September 6, 2004 should be assigned for the grant of service connection because that date is the same as that assigned for the grant of service connection for diabetes mellitus, under the provisions of 38 C.F.R. § 3.114(a)(3) pertaining to liberalizing law or regulation changes.  Under 38 C.F.R. § 3.114(a)(3), if a claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing law/regulation, benefits may be authorized for a period of one year prior to the date of receipt of such request.  Contrary to their assertions, this section does not apply to the Veteran's claim for service connection for prostate cancer or its residuals or for major depression.  

In order to have the provisions of 38 C.F.R. § 3.114 to apply and allow for retroactive payment one year prior to the receipt of the Veteran's original claim, the evidence must show that the claimant met all eligibility criteria for the liberalizing benefit on the effective date of the liberalizing law/regulation and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  As noted above, the effective date of the change adding prostate cancer as a disease presumptively associated with exposure to herbicides was November 7, 1996.  Here, the evidence is undebatable that the Veteran was initially diagnosed with prostate cancer in August 2000 and underwent a radical prostatectomy in September 2000, nearly four years after the effective date of the liberalizing law/regulation, and that he was initially diagnosed with major depression secondary to prostate cancer residuals in January 2001.  In the case of his diabetes mellitus, Type 2, the evidence of record shows that the Veteran was initially diagnosed with this disease in 1994, about six years before May 8, 2001, when this disease was added to the list of presumptive diseases due to exposure to herbicides.  Inasmuch as the Veteran had not been diagnosed with prostate cancer or erectile dysfunction/ impotence until 2000 and with major depression until 2001 and since there was no pending claim for service connection for prostate cancer or its residuals or for depression prior to September 6, 2005, there is no legal basis for granting service connection for residuals of prostate cancer, including erectile dysfunction, and for major depression or for granting entitlement to SMC based on the loss of use of a creative organ prior to September 6, 2005.  Rather, the governing legal authority makes clear that, under these circumstances, the effective date can be no earlier than that assigned.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. §§ 3.114, 3.400(b)(2).

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date earlier than September 6, 2005 is assignable, the claims must be denied.  Where, as here, the law and not the evidence is dispositive, the matters on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B. CUE Claim

A decision of a duly constituted rating agency or other agency of original jurisdiction will be final and binding on all VA field offices as to conclusions based on evidence on file at the time VA issues written notification of such.  See 38 C.F.R. § 3.104(a).  

Previous determinations, which are final and binding, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105(a).

A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a).  

A claim of CUE is a collateral attack on a final decision by a VA Regional Office or the Board.  Cook v. Principi, 318 F.3d 1334, 1342 (Fed. Cir. 2002) (en banc), cert. denied, 123 S. Ct. 2574 (2003); Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir.), cert. denied, 528 U.S. 967 (1999).  Pursuant to 38 U.S.C. § 5109A(a), an RO decision is subject to revision on the grounds of CUE.  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  Specifically,

It is a kind of error, of fact or of law, that when called to the attention of later reviewers compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

The Court propounded a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell, 3 Vet. App. at 313-14).  

The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be one, which would have manifestly changed the outcome at the time that it was made and must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium); aff'd sub nom., Andre v. Principi, 201 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).

Broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, any breach by VA of its duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen, 9 Vet. App. at 424; Caffrey, supra.

Here, the Veteran and his representative have specifically pled that the August 2006 rating decision contains CUE and assert that an effective date of September 6, 2004 should be assigned for entitlement to SMC based on the loss of use of a creative organ because that date is the same as that assigned for the grant of service connection for diabetes mellitus, under the provisions of 38 C.F.R. § 3.114(a)(3) pertaining to liberalizing law or regulation changes.  However, as discussed above in the section entitled "A. Earlier Effective Dates", the law and the evidence of record are undebatable in this instance and the Veteran's CUE claim must be denied.  Since the Veteran was not diagnosed with prostate cancer or erectile dysfunction/impotence until 2000 and since there was no pending claim for service connection for prostate cancer or its residuals prior to September 6, 2005, there is no legal basis for granting entitlement to SMC based on the loss of use of a creative organ prior to September 6, 2005.


ORDER

An effective date earlier than September 6, 2005, for the grant of service connection for erectile dysfunction, is denied.

An effective date earlier than September 6, 2005, for the grant of service connection for major depression, is denied.

The claim of CUE in the August 2006 rating decision, insofar as it awarded SMC based on loss of use of a creative organ, effective September 6, 2005, is denied.


REMAND

The Board's review of the record reveals that additional development is warranted on the remaining issues.

In this regard, the Board notes that, during the pendency of this appeal, the Veteran has continued to be treated by private healthcare providers for heart disease, residuals of prostate cancer and his diabetes mellitus.  The claims file contains copies of treatment records from C. M. K., M.D., F.A.C.C., of Saint Francis Hospital and Medical Center (SFHMC) for heart disease dated from April 27, 2001 through September 21, 2005; from J. M. L., M.D., of the Phoenix Community Cancer Center dated from November 9, 2000 to April 4, 2001, from M. A. M.-S., M.D. of the Hartford Urology Group for residuals of prostate cancer dated from August 1, 2000 to March 7, 2003; and from M. N. L., M.D. and N. N. A., M.D., F.A.C.P. of SFHMC for his diabetes dated from November 16, 2001 through September 15, 2005 and from April 7, 2006 through April 17, 2006.  An October 2006 VA primary care note reflects that the Veteran also saw a private internist, Dr. M. P., from whom no treatment records have been sought or received.  In addition, for part of the period, the Veteran received treatment for his major depression from both a private psychiatric and a private psychologist, both of whom he stopped seeing in 2007.  The claims file contains copies of records from his private psychiatrist, Dr. B. S. R., dated from January 4, 2001 to March 14, 2003 and from his private psychologist, A. R. V., PhD, dated March 4, 2005.  On remand, the Veteran should be asked to identify and sign releases for records from his private healthcare providers.  

Moreover, there appear to be outstanding VA treatment records which should be obtained on remand.  In particular, the Board notes that an October 29, 2007 eye examination report diagnosing the Veteran with diabetic retinopathy has not been associated with the record.  Hopefully, these records will reflect whether the Veteran has been diagnosed with ischemic heart disease (recently added to the list of diseases subject to service connection on a presumptive basis due to exposure to herbicides), the frequency of his treatment for diabetes and whether he has been told to regulate his activities, the frequency of urination or of any voiding dysfunction as a result of prostate cancer residuals, and the severity of his major depression.  

The Veteran claims that his cardiologist told him that his heart disease is secondary to his diabetes mellitus.  But there is no statement to that effect in the record.  Moreover, as noted above ischemic heart disease was added to the list of diseases determined to be associated with herbicide exposure; however, the record fails to show that the Veteran has been diagnosed with ischemic heart disease (IHD).  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  For purposes of service connection, IHD encompasses any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization.  It does not encompass hypertension or peripheral manifestations of atherosclerotic heart disease, such as peripheral vascular disease (PVD) or stroke.  Thus, the Board finds that an examination performed by a cardiologist is warranted to provide an opinion with regard to claimed heart disease.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson, 12 Vet. App. at 126.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Thus, in light of the facts that the last VA diabetes mellitus examination performed in December 2007 does not include findings as to diabetic retinopathy, even though VA treatment records reflect that, during an October 29, 2007 VA eye examination, the Veteran was diagnosed with retinopathy and the most recent VA mental disorders and GU examinations were performed in July and December of 2007, respectively, the Board concludes that additional examinations are warranted to ascertain the current severity of the Veteran's service-connected disabilities.  

The readjudication of the claims remaining on appeal should include consideration of all evidence added to the record since the last adjudication of the claims and whether a separate rating for diabetic retinopathy is warranted.  Further, VA should also document consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, consistent with the facts found) pursuant to the Fenderson and Hart decisions, cited to above, or referral for an extraschedular rating are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the VA Connecticut Healthcare System, prior to October 17, 2006, and, since June 8, 2008.  In addition, a copy of an October 29, 2007 eye examination report diagnosing the Veteran with diabetic retinopathy should be associated with the record.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative, a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran identify healthcare providers who have treated him for heart disease, diabetes mellitus, diabetic retinopathy, residuals of prostate cancer, and major depression and ask him to provide authorization to enable VA to obtain all pertinent records from them, to include Drs. Kosack (since September 21, 2005) and Abourizk (since September 15, 2005) of SFHMC; the Hartford Urology Group (since March 7, 2003); Dr. B. S. R. of Beacon Behavioral Services, L.L.C. (since March 14, 2003); Dr. Vickery (since March 4, 2005); and Dr. M. Polatnick.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Following completion of 1 and 2 above, schedule the Veteran for a VA diabetes mellitus examination, to include an eye examination, to ascertain the severity of his service-connected diabetes and associated disabilities.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies deemed necessary should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should describe the treatment regimen in place for management of the Veteran's diabetes, including the dosage of insulin or oral hypoglycemic agents and any dietary restrictions.  The examiner should also state whether or not there is any medically required regulation of activities (avoidance of strenuous occupational and recreational activities) due to diabetes mellitus.  Further, the examiner should indicate whether the Veteran's diabetes produces episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider (and the frequency of such hospitalization/visits), progressive loss of weight and strength, or other complications that would be compensable if separately evaluated.  The record shows that the Veteran has been diagnosed with diabetic retinopathy.  

The examiner should set forth detailed findings and a complete rationale for any opinion or conclusion expressed in a legible report.  If any requested medical opinion cannot be given, the examiner(s) should state the reason(s) why.

4.  Following completion of 1 and 2 above, schedule the Veteran for a VA genitourinary examination, to determine the nature, extent, and severity of his service-connected residuals of prostate cancer with erectile dysfunction.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include PSA results) deemed necessary should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should indicate whether the Veteran's prostate cancer has recurred.  If not, the examiner should comment on the frequency of urination (at night and during the day) and whether the Veteran has renal and/or voiding dysfunction.  With regard to the latter, the examiner should discuss whether the Veteran requires the use of an appliance or the wearing of absorbent materials and the frequency with which they must be changed per day and time between his daytime and nighttime voiding intervals.  

The examiner should set forth detailed findings and a complete rationale for any opinion or conclusion expressed in a legible report.  If any requested medical opinion cannot be given, the examiner(s) should state the reason(s) why.

5.  Following completion of 1 and 2 above, schedule the Veteran for a VA mental disorders examination, to ascertain the severity of his major depression.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal or homicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, and ability to establish and maintain effective relationships.  The examiner should render a multi-axial diagnosis, including assignment of a GAF score that represents the level of impairment due to the Veteran's major depression, and an explanation of what the score means.

In providing the above-noted findings, the examiner should, to the extent possible, distinguish the symptoms attributable to service-connected major depression from those of other psychiatric conditions, if any.  However, if it is not medically possible to do so, the examiner should clearly so state, indicating that the findings are with respect to the Veteran's overall psychiatric impairment.

The examiner should set forth detailed findings and a complete rationale for any opinion or conclusion expressed in a legible report.  If any requested medical opinion cannot be given, the examiner(s) should state the reason(s) why.

6.  Following completion of 1 and 2 above, schedule the Veteran for a VA heart examination, to be performed by a cardiologist, to ascertain whether the Veteran has ischemic heart disease (IHD) as defined in 75 Fed. Reg. 53,202 (see p. 15, above) and to provide an opinion on the nature and etiology of any heart disease found.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include chest x-rays, EKG, echocardiogram (ECHO), and/or metabolic equivalent testing (METs)) deemed necessary should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After reviewing the claims file, the cardiologist should provide details about the onset, frequency, duration, and severity of the symptoms of any cardiovascular disorder found.  In particular, the examiner should indicate whether the Veteran has been diagnosed with IHD as defined in 75 Fed. Reg. 53,202 (see p. 15, above).  For any diagnosed heart disease that does not meet VA's definition of IHD, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder was first manifest during service or had its onset within one year of the Veteran's discharge from service on December 16, 1966.  The examiner should further comment on whether, and to what extent, such disease was caused or worsened beyond the natural progression by any of the Veteran's service-connected disabilities.  The Veteran is service-connected for diabetes mellitus, Type 2, for residuals of prostate cancer, and for major depression.  If aggravation has occurred, the examiner should estimate by how much.

The examiner should set forth detailed findings and a complete rationale for any opinion or conclusion expressed in a legible report.  If any requested medical opinion cannot be given, the examiner(s) should state the reason(s) why.

7.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the Veteran's service-connection claim, to include on a direct, presumptive and secondary basis, if warranted, and his initial and increased rating claims, in light of all pertinent evidence and legal authority.  VA should document its consideration of whether: (1) "staged rating," pursuant to the Fenderson and Hart decisions, cited to above, (2) a separate disability rating for diabetic retinopathy, and (3) referral for an extraschedular rating, under the provisions of 38 C.F.R. § 3.321(b) (2010), are warranted.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


